Citation Nr: 0401096	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for spondylolisthesis at 
L5-S1.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from November 1978 to January 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by 
which the RO denied service connection for spondylolisthesis 
at L5-S1.  


FINDINGS OF FACT

1.  By a rating decision dated in February 1984, the RO 
denied a claim for service connection of spondylolisthesis at 
L5-S1 with muscle cramps and numbness of the legs.  The 
veteran was notified of the decision and of his appellate 
rights, but he did not appeal.

2.  The evidence received since the February 1984 denial 
bears directly and substantially upon the specific matter 
under consideration, and in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection.

3.  The veteran's spondylolisthesis at L5-S1 began during his 
active military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
spondylolisthesis at L5-S1 has been submitted.  38 U.S.C.A. 
§§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran has spondylolisthesis at L5-S1 that is the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. § 1111, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303 and 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied a claim of service connection for 
spondylolisthesis at L5-S1 with muscle cramps and numbness of 
the legs by a rating decision in February 1984.  The veteran 
was notified of this decision and apprised of his appellate 
rights, but did not appeal.  In March 1984, and again in 
October 1994, the RO denied applications to reopen the claim 
of service connection for spondylolisthesis at L5-S1 with 
muscle cramps and numbness of the legs.  The claims file does 
not show that the veteran was notified of the March 1984 
decision.  While the veteran was notified of the 1994 
decision, there is no indication that he was apprised of his 
appellate rights.  Consequently, those decisions are not 
considered final.  However, because of the final decision in 
February 1984, the Board can now consider the merits of the 
present claim, only if "new and material evidence" has been 
submitted since the time of the prior final adjudication.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).  The Board's jurisdiction to reach the underlying 
claim and adjudicate it de novo depends upon whether new and 
material evidence has been received.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Id.  Further analysis beyond that question is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a); Hodge v. West, supra.  (The definition 
of "new and material evidence" was changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156).  The veteran's claim was filed before 
August 29, 2001.)  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The basis for the RO's February 1984 decision denying service 
connection for spondylolisthesis at L5-S1 with muscle cramps 
and numbness of the legs was that the disorder existed prior 
to service and was not aggravated by active service.  The 
evidence of record at the time of that decision consisted of 
the veteran's contention and the service medical records.  In 
the veteran's initial claim for service connection of a bad 
spine with numb leg and cramping muscles he noted that he was 
not screened properly when entering the service and therefore 
suffered permanent injury in recruit training.  The service 
medical records include the November 1978 entrance 
examination reports, which are unremarkable for back 
disorders.  A Medical Evaluation Board report dated in 
January 1979 reflects that the veteran was evaluated in 
December 1978 for complaints of left leg pain and numbness 
brought on by exertion and physical exercise.  The diagnoses 
were spondylolisthesis, Grade 1, at L5-S1 that existed prior 
to service, and probable soft herniated nucleus pulposus, L4-
5.  The report noted a significant medical history as related 
by the veteran of occasional mild backaches as a child.  

Evidence associated with the claims file since the February 
1984 rating decision includes a transcript of a March 1984 
hearing before the RO, VA treatment records dated from April 
2001 to February 2002, private medical records dated from 
October 1987 to July 1988, and the veteran's contentions as 
related through his written statements in August 1994, 
February 2001, and April 2001.  

At the March 1984 hearing, the veteran testified that he had 
no problems with his back prior to entering service.  He 
reported that the physical conditioning programs and 
exercising during basic training hurt his back and caused 
part of his leg to go numb.  He indicated that there was no 
actual injury to his back such as falling during service.  In 
the veteran's August 1994 statement, he wrote that he injured 
his back in basic training.  In a February 2001 statement, 
the veteran wrote that he had no problems with his back prior 
to service and that he was discharged in basic training for a 
back injury that occurred from a fall while in training.  In 
the VA treatment records, a medical note dated in April 2001 
shows a history of chronic low back pain since falling down 
stairs during service in 1979.  An August 2001 notation shows 
a diagnosis of spondylolisthesis at L5-S1.  

The Board finds the evidence associated with the file since 
the February 1984 decision is new and "material" under 
38 C.F.R. § 3.156.  At the time of the 1984 decision, the 
veteran's contentions were limited to his being permanently 
injured in recruit training and that physical exercise led to 
part of his leg becoming numb.  The service medical records 
provided no in depth explanation as to the nature of the 
onset of the back problems.  The veteran's newly associated 
statements regarding falling down the stairs during service 
present new information relating to how the veteran's service 
may have led to a back disorder.  As this testimony does not 
require any specialized knowledge, the veteran is competent 
to provide such evidence.  To the extent that the statements 
conflict with the veteran's earlier testimony, we note only 
that in the context of determining whether new and material 
evidence has been received, credibility of the evidence is 
presumed.  Consequently, this evidence is not cumulative or 
redundant of evidence in the file at the time of the earlier 
decision.  Furthermore, inasmuch as the new evidence tends to 
shed greater light on the circumstances regarding the onset 
of back disability during military service, it bears directly 
and substantially on the specific matter under consideration.  
In short, the Board finds that the evidence is so significant 
that the claim cannot fairly be resolved without considering 
it.  The application to reopen the claim of service 
connection for spondylolisthesis at L5-S1 is therefore 
granted.

Service Connection

Having reopened the claim of service connection for 
spondylolisthesis at L5-S1 with muscle cramps and numbness of 
the legs, the Board now considers whether service connection 
is warranted.  Service connection is warranted where the 
evidence of record establishes that an injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if preexisting service, was 
aggravated by it.  38 U.S.C.A. §§ 1111, 1131, 1137; 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306.  When disease is shown as chronic 
in service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  

A veteran will be considered to have been in sound condition 
upon entry into service except for defects noted during the 
entrance medical examination.  38 U.S.C.A. § 1111.  This 
presumption may only be overcome by clear and unmistakable 
(that is, obvious or manifest) evidence that demonstrates 
that an injury or disease existed prior thereto, and the 
injury or disease was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-2003.  VA bears the burden 
of proof to rebut the presumption.  Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  A preexisting injury or disease is 
considered to have been aggravated by service where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability did not increase in severity during service based 
on all of the evidence of record pertaining to the 
manifestations of the disability before, during and after 
service.  38 C.F.R. §3.306(b).  A disability has increased in 
severity where there has been a measured worsening of the 
disability during service which amounts to an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

According the veteran the benefit of the doubt, service 
connection of the veteran's spondylolisthesis at L5-S1 is 
warranted.  At the outset, the Board observes that the 
presumption of soundness attached in this case due to the 
absence of any notation of a back disorder on the veteran's 
entry examination report.  That presumption is not overcome 
by the evidence, because it cannot be said that the evidence 
is clear and unmistakable-i.e. undebatable-that the 
veteran's spondylolisthesis did not undergo a worsening 
during military service.  On this point, the Board finds 
significant that there is no evidence of treatment prior to 
service, that the veteran in his statements indicates that 
the physical exercise during basic training led to the 
numbness in the leg and to back problems, and that the 
spondylolisthesis was severe enough to warrant initiation of 
separation action.  Thus, the veteran is presumed to have 
been sound upon entry into the service.

Given the above conclusion, the Board further finds that the 
veteran's spondylolisthesis was incurred in service.  In this 
regard, the Board observes that the veteran entered service 
without a back problem and after only a month of physical 
training in service experienced numbness of a part of the 
leg, and experienced back problems, which were diagnosed as 
spondylolisthesis, Grade 1, L5-S1 and probable soft herniated 
nucleus pulposus, L4-5.  While the Board is not persuaded by 
the veteran's inconsistent and belated statements (made some 
17 years after his testimony to the contrary) of a fall 
during service, given that the evidence shows a present 
diagnosis of the very same back disorder that the veteran had 
in service, and considering the absence of any evidence 
showing some other event to which the onset of this disorder 
might be attributed, the Board is persuaded that the physical 
exertion of basic training affected the veteran's 
spondylolisthesis.  Given that the presumption of soundness 
has not been overcome, the claim for service connection of a 
spondylolisthesis at L5-S1 is granted.


ORDER

Service connection for spondylolisthesis at L5-S1 is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



